Citation Nr: 0719916	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an initial compensable disability rating 
for asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955, with one year and nine months of additional 
prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
COPD and granted service connection for asbestosis for which 
it assigned a noncompensable (zero percent) disability 
rating.  


FINDINGS OF FACT

1.  The veteran does not have COPD as a result of service.

2.  The veteran's forced vital capacity (FVC) is more than 80 
percent of the predicted value, and his diffusion capacity of 
the lung for carbon monoxide by the singe breath method 
(DLCO) is more than 80 percent of the predicted value.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial compensable disability rating 
for asbestosis have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.97, 
Diagnostic Code 6833 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for COPD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the record shows that the veteran has been 
diagnosed with asbestosis after radiographs revealed multiple 
pleural plaques.  However, the Board notes that asbestosis is 
a separate issue, which is addressed below, and is not 
relevant to this issue involving service connection for COPD.  
That being said, the Board finds that the preponderance of 
the evidence is against a finding that the veteran has COPD.  

The only evidence of COPD is contained in a VA examination 
report dated in March 2002.  A pulmonary function study at 
that time revealed possible early obstructive pulmonary 
impairment, as suggested by the reduced FEF 25-75 with a  
normal FVC and FEV1.  The examiner then stated that this 
finding could be due to a mild degree of small airway disease 
and/or the earliest states of emphysema.  

Thus, since pulmonary function testing was interpreted as 
showing possible early obstructive pulmonary impairment, it 
does not appear that COPD was confirmed.  Nevertheless, the 
examiner listed COPD in the diagnoses section.  This report, 
therefore, provides limited probative value concerning 
whether COPD is an appropriate diagnosis, since it is 
speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that service connection may not be based on resort 
to speculation or remote possibility)

However, this question was addressed in a VA examination 
report dated in July 2005.  Pulmonary function studies at 
that time revealed that spirometry were either normal or 
exceeded the predicted values.  Thus, the examiner concluded 
that the veteran was asymptomatic regarding pulmonary 
function.  Based on these findings, the examiner declined to 
diagnose the veteran with COPD.  Instead, the diagnoses 
pertained only to his bilateral pleural plaques related to 
asbestos exposure.  

The Board places greater probative value on this report, 
because the decision not to diagnose the veteran with COPD is 
not based on speculation but a definitive opinion that 
pulmonary function testing was within normal limits.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases).  Further, the post-service 
medical record, as a whole, fails to indicated COPD, 
providing evidence against this claim.

The Board thus concludes that the veteran does not have COPD.  
In the absence of a current disability, the claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

Nevertheless, even assuming for discussion purposes that the 
veteran currently has COPD, there is still no medical 
evidence of a nexus between the veteran's possible COPD noted 
in March 2002 and service many years ago.  The veteran's 
service medical records make no reference to respiratory 
problems.  Moreover, the pulmonary function study which noted 
possible COPD was performed in March 2002, approximately 47 
years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, the VA examiner offered no 
opinion concerning the etiology or date of onset of these 
findings.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  In short, the service and post-service medical 
records provide highly probative evidence against the claim.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for COPD.  Unfortunately, lay statements 
provided by the veteran are insufficient to prove his claims  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Accordingly, the 
appeal is denied.

II.  Increased Rating for Asbestosis

A computed axial tomography (CAT) scan of the veteran's chest 
in 1998 revealed multiple pleural plaques, which were 
eventually identified as asbestosis.  The veteran claimed 
that this condition began as a result of his exposure to 
asbestos while serving aboard the USS WASP in the Navy.  In 
an April 2002 rating decision, the VA agreed and granted 
service connection for asbestosis.  However, the RO assigned 
a noncompensable rating, effective December 2001. 

The veteran appealed that decision with respect to the 
initial noncompensable rating.  Therefore, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Asbestosis is rated pursuant to Diagnostic Code 6833.  Under 
the General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833), a 10 percent rating is 
assigned for an FVC value of 75 to 80-percent predicted, or 
for a DLCO (SB) of 66 to 80-percent predicted.  Higher 
ratings of 30, 60, and 100 percent are also provided for 
greater disability.  38 C.F.R. § 4.97, Diagnostic Code 6833.  

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a compensable disability 
rating for the veteran's asbestosis.  In particular, three 
pulmonary function studies provide evidence against the 
claim.  In this regard, testing in November 2002 revealed 
that his FVC was 90-percent predicted while his DLCO (SB) was 
83-percent predicted; testing in March 2002 revealed that his 
FVC was 103-percent predicted, with no DLCO(SB) reported; 
testing in August 2005 revealed that his FVC was 102-percent 
predicted and that his DCLO (SB) was 82-percent predicted.  

Since none of these findings meets the criteria for a 10 
percent rating under the General Rating Formula for 
Interstitial Lung Disease, the Board finds that the veteran's 
asbestosis was properly rated at the noncompensable level.  
Indeed, VA regulation provides that, in every instance, such 
as this, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  Accordingly, 
the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in January 
2002, June 2003, and February 2005: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded two VA examinations to 
determine the severity of his asbestosis.  Based a review of 
the record, the Board finds that these examinations appear 
adequate for rating purposes, as they report findings 
addressed in the applicable rating criteria.  Two of these 
examination reports also addressed whether he has COPD.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER


Service connection for chronic obstructive pulmonary disease 
is denied.

An initial compensable disability rating for asbestosis is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


